                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NEW HARVEST CHRISTIAN                              Case No. 19-cv-00334-SVK
                                            FELLOWSHIP,
                                   8
                                                           Plaintiff,                          ORDER IN PREPARATION FOR
                                   9                                                           ORAL ARGUMENT ON MOTIONS
                                                    v.                                         FOR SUMMARY JUDGMENT
                                  10
                                            CITY OF SALINAS,                                   Re: Dkt. Nos. 28, 35
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           To assist the parties in preparing for oral argument on the motions for summary judgment

                                  14   (Dkt. 28, 35), the Court provides the following tentative rulings and questions the parties should

                                  15   be prepared to address.

                                  16   I.      Tentative Rulings

                                  17           A.        All evidentiary objections are overruled.
                                  18           B.        Plaintiff’s Request for Judicial Notice (Dkt. 41) is granted.
                                  19   II.     Preliminary Findings of Fact and Conclusions of Law

                                  20           A.        Plaintiff bears the burden of persuasion as to whether the City zoning ordinance, or

                                  21                     the City’s application of that ordinance to Plaintiff, “substantially burdens”

                                  22                     Plaintiff’s exercise of religion. San Jose Christian College v. City of Morgan Hill,

                                  23                     360 F.3d 1024, 1034 (9th Cir. 2004). Even if Plaintiff establishes a prima facie

                                  24                     case of violation of RLUIPA such that the burden shifts to the government, the

                                  25                     burden of establishing “substantial burden” remains with Plaintiff. Centro

                                  26                     Familiar Cristiano Buenas Nuevas v. City of Yuma, 651 F.3d 1163, 1171 (9th Cir.

                                  27                     2011) (citing 42 U.S.C. § 2000cc-2(b)).

                                  28
                                   1          B.     If Plaintiff establishes a prima facie violation of RLUIPA’s “equal terms”

                                   2                 provision — (1) imposition of a land use regulation; (2) by the government; (3) on

                                   3                 religious assembly; (4) on less than equal terms with a nonreligious assembly —

                                   4                 the burden of persuasion shifts to the government on all elements. Corp. of the

                                   5                 Catholic Archbishop of Seattle v. City of Seattle, 28 F. Supp. 3d 1163, 1167 (W.D.

                                   6                 Wash. 2014) (citing Centro Familiar, 651 F.3d at 1171).

                                   7                 1.     Section 37-40.310(a)(2), (3) does not, on its face, establish a prima facie

                                   8                        violation of RLUIPA.

                                   9   III.   In oral argument, the Court would like the parties to address the following:

                                  10          A.     The Court must first find that the disputed regulation creates a “substantial burden”

                                  11                 before reaching the question of “compelling interest.” Three key factors in

                                  12                 determining “substantial burden” are (1) feasible alternative; (2) uncertainty, delay,
Northern District of California
 United States District Court




                                  13                 expense; and (3) Plaintiff’s own actions. See Int’l Church of the Foursquare

                                  14                 Gospel v. City of San Leandro, 673 F.3d 1059, 1068 (9th Cir. 2011); Spirit of Aloha

                                  15                 Temple v. County of Maui, 322 F. Supp. 3d 1051, 1065 (D. Hawai’i 2018) (citing

                                  16                 Livingston Christian Schools v. Genoa Charter Township, 858 F.3d 996, 1004 (6th

                                  17                 Cir. 2017)). Considering these factors, the Court would like the parties to address

                                  18                 the following:

                                  19                 1.     At this stage, it appears to be undisputed that the Church’s current location

                                  20                        is not a feasible alternative. Looking at other sites, both parties submit

                                  21                        evidence in the form of declarations regarding the availability of

                                  22                        alternatives. How should the Court evaluate this evidence?

                                  23                 2.     As for factors (2) and (3), how does the fact that the Church purchased the

                                  24                        property with knowledge of the zoning limitation impact the substantial

                                  25                        burden analysis?

                                  26

                                  27

                                  28
                                                                                       2
                                   1          B.     On “equal terms,” the Court views the key inquiry to be as set forth in Centro

                                   2                 Familiar: the City violates the equal terms provision only when a church is treated

                                   3                 on less than equal basis with a secular comparator, similarly situated with respect to

                                   4                 accepted zoning criteria. See Centro Familiar, 651 F.3d at 1172 (citing River of

                                   5                 Life Kingdom Ministries v. Village of Hazel Crest, 611 F.3d 367, 373 (7th Cir.

                                   6                 2010) (en banc)). Thus, a key issue in the Court’s view is whether weekend theater

                                   7                 uses, such as the Ariel Theatre, and weekend church uses are similarly situated with

                                   8                 respect to the “vibrant downtown” plan. The Court would like the parties to

                                   9                 address the evidence before the Court in making this determination.

                                  10          SO ORDERED.

                                  11   Dated: April 8, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   SUSAN VAN KEULEN
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
